/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the squared or rectangular cross section (claim 7), yarn (claim 9), strand (claim 9), wire (claim 9), and casing (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
3.	Claim 11 is objected to because of the following informalities:  
Claim 11 fails to end with a period. 
--- Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 12-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 12 recites “with at least one continuous coaxial device” in lines 1-2, which is indefinite as it is unclear if this is referring to the at least one continuous coaxial device recite in claim 11. For examining purposes the limitation will be interpreted --with the at least one continuous coaxial device--. 
Claim 13 recites “the at least one continuous coaxial device wrapping the entire length” in lines 1-2, which is unclear. For examining purposes the limitation will be interpreted as -- the at least one continuous coaxial device wraps around the entire length--.
Claim 23 recites “each segment” in line 1 which lack antecedent basis. For examining purposes the claim will be interpreted as depending on claim 22. 
Claims 13-23 are rejected to on the basis of their dependency on claim 12. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Bry et al. (U.S. Patent Publication No. 2017/0370655, “Bry”).

Regarding Claim 1, Bry discloses a heat storage capacity device (fig 2) comprising: 
a. at least one body (7) comprising an encapsulation made of one or more polymer layers defining a hollowed volume filled with PCM (¶0024) and 
b. at least one continuous coaxial device (3) surrounding the entire length of the at least one PCM filled body (fig 2).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 2-6, 8-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bry as applied to claim 1 above, and further in view of Rolland et al. (PCT Publication WO2015168096, “Rolland”).

Regarding Claim 2, Bry discloses all previous claim limitations. However, Bry does not explicitly disclose wherein the at least one body is made of one or more polymer encapsulation layers made of polyamide, a blend of ionomer and polyamide, ethylene acrylate rubber, polyethylene, ethylene copolymers, polypropylene, polyester, all fluorinated polymers including perfluoro ethylene-propylene, perfluoroalkoxy alkane, ethylene tetrafluoroethylene, FKM fluoroelastomers as defined in ASTM D1418, Polyvinylidene fluoride, aluminum, and combinations of two or more thereof, defining the hollowed volume filled with PCM. Rolland, however, discloses a heat storage capacity device wherein at least one body (“cables”) is made of a blend of ionomer and polyamide (¶0018). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry to have the body and coaxial device (as they are both made of the same tubes) made of a blend of ionomer and polyamide in order to optimize the heat storage capacity. 

Regarding Claim 3, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses wherein the at least one continuous coaxial device (3) is made of a blend of ionomer and polyamide (see rejection of claim 2). 

Regarding Claim 4, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device (3) consists of a first end continuous with a second end (¶0020).

Regarding Claim 5, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device (3) is in the form a cable (fig 2).

Regarding Claim 6, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, does not explicitly disclose wherein the cable has a diameter between 2 and 8 mm and a total encapsulation thickness between 0.1 and 0.5 mm. Rolland, however, discloses having a cable has a diameter between 2 and 8 mm (¶0021) and a total encapsulation thickness between 0.1 and 0.5 mm (¶0091). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have the cable have a diameter between 2 and 8 mm and a total encapsulation thickness between 0.1 and 0.5 mm such as taught by Rolland in order to optimize the heat storage capacity of the device. 

Regarding Claim 8, the combination of Bry and Rolland discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one continuous coaxial device provides a heat storage capacity in the form of stored energy of at least 100 J/g and is capable of dissipating 90% of the stored energy within about 90 seconds. However, since Bry, as 

Regarding Claim 9, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, does not explicitly disclose wherein the at least one continuous coaxial device further comprises a core consisting of a yarn, strand or wire made of a natural or synthetic polymeric material or a metal embedded in the PCM. Rolland, however, teaches providing a core consisting of a yarn, strand or wire made of a natural or synthetic polymeric material or a metal embedded in the PCM (¶0023). Rolland teaches that this helps with the extrusion process (¶0064). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, provide the yarn, strand or wire of Rolland in order to more easily manufacture the cable. 

Regarding Claim 10, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses latent Heat Battery comprising the heat storage capacity device (fig 2) of any of the previous claims.

Regarding Claim 11, Bry discloses method of making a heat storage capacity device comprising the steps of: 
a. preparing at least one body (7) made of one encapsulation layer defining a hollowed section filled with PCM (¶0024); 
b. preparing at least one continuous coaxial device (3) made of a polymer encapsulation layer defining a hollowed section filled with PCM (¶0020).
	However, Bry does not explicitly disclose an inner and outer polymer encapsulation. Rolland, however, discloses a cable with an inner and outer polymer encapsulation. Rolland, however, discloses a cable having inner and outer polymer encapsulation (¶0018). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry to provide the inner and outer polymer encapsulation of Rolland in order to provide optimal protection for the PCM.

Regarding Claim 12, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses wrapping the entire length of the at least one body (8) filled with PCM with at least one continuous coaxial device (3) also filled with PCM. 

Regarding Claim 13, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device (3) wrapping the entire length of at least one body consists of a first end continuous with a second end (¶0020).

Regarding Claim 14, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses wherein the encapsulation layer of the at least one body is made of a blend of ionomer and polyamide (¶0018, Rolland).

Regarding Claim 15, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses wherein the inner encapsulation layer of the at least one continuous coaxial device is made of a blend of ionomer and polyamide and the outer encapsulation layer is made of perfluoro ethylene-propylene (¶0018, Rolland).

Regarding Claim 16, the combination of Bry and Rolland discloses all previous claim limitations. However, they do not explicitly disclose wherein the at least one continuous coaxial device provides a heat storage capacity in the form of stored energy of at least 190 J/g and is capable of dissipating 90% of the stored energy within about 90 seconds. However, since Bry, as modified, teaches a continuous coaxial device which would inherently have a heat storage capacity and dissipation rate. The exact ranges of these are considered result-effective variables, i.e. variable which achieve recognized results. In this case the recognized results are the heat storage capacity and dissipation rate will determine the ability of the device to store and transfer heat. It would not have been obvious to determine the optimal ranges via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have a heat storage capacity in the form of stored energy of at least 190 J/g and a capability of dissipating 90% of the stored energy within about 90 seconds.

Regarding Claim 17, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses a heat storage capacity device produced by the method of any claims 10-14 (see rejection of claims 10-14).

Regarding Claim 18, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses the use of the heat storage capacity device produced by the method of any claims 10-14 in thermal management (¶0001-0009, Bry, see rejection of claims 10-14). 

Regarding Claim 19, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses the use of the heat storage capacity device produced by the method of any claims 10-14 in the automotive industry (¶0001-0009, Bry, see rejection of claims 10-14).

Regarding Claim 21, the combination of Bry and Rolland discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device consists of a first end and a second end (¶0020). However, they do not explicitly disclose wherein the device has a length of 90.0 to 300.0 meters. However, since Bry teaches a coaxial device which inherently has a length, the exact range of the length is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is the length will determine the amount of heat storage possible in the device. It would not have been inventive to determine the optimal length via routine experimentation and it would have been obvious to a . 

10.	Claims 7, 20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bry and Rolland as applied to claims 3 and 14 above, and further in view of Wetzel et al. (U.S. Patent Publication No. 2018/0283726, “Wetzel”).

Regarding Claim 7, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, does not explicitly disclose wherein the at least one continuous coaxial device having a cross section of between 3 and 50 mm2 (as Rolland teaches a diameter of 3-6mm which would be 7-28mm, ¶0016). However, they do not explicitly disclose a squared or rectangular cross section. Wetzel, however, discloses a heat storage device wherein a cross section of a tube (601, 603) is rectangular (fig 6). Wetzel teaches this as an alternative to round tubes (101, 103, fig 5). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have the coxial device be rectangular rather than square as this would amount from choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Regarding Claim 20, the combination of Bry and Rolland discloses all previous claim limitations. Bry, as modified, further discloses a Latent Heat Battery consisting of the heat storage capacity device of claim 14 (see rejection of claim 14). However, they do not explicitly disclose a casing configured to accept and discharge fluid. Wetzel, however, discloses a heat 

Regarding Claim 22, the combination of Bry, Rolland, and Wetzel discloses all previous claim limitations. Bry further discloses wherein the at least one continuous coaxial device comprises multiple segments each segment having a first end and second end (¶0021).

Regarding Claim 23, the combination of Bry, Rolland, and Wetzel discloses all previous claim limitations. However, they do not explicitly disclose wherein each segment has a length of 10.0 to 20.0 meters. However, since Bry teaches a coaxial device which inherently has a length, the exact range of the length is considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is the length will determine the amount of heat storage possible in the device. It would not have been inventive to determine the optimal length via routine experimentation and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bry, as modified, to have the length of 10.0 to 20.0 meters meters to optimize the heat storage of the device. 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763